Citation Nr: 1612100	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  07-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to November 1973.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2010 and March 2013 the Board remanded the case for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the March 2013 remand, evidence of record indicates that the Veteran was found to be disabled as a result of multiple medical problems, including his service-connected back disability.  The May 2005 VA examiner indicated that the Veteran was not currently working due to back pain and a December 2010 statement from a private physician indicated that the Veteran's chronic back was one of multiple medical problems that rendered him totally disabled.  Moreover, since the March 2013 Board remand, service connection has o been granted for a depressive disorder.  

Even though the percentage requirements of 38 C.F.R. § 4.16(a) have not been met at any time during the pendency of the appeal, a TDIU may be granted on an extra-schedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015).  

An October 2005 private treatment record indicated that the Veteran was currently disabled as a result of an earlier stroke.  A January 2011 VA examiner opined that the Veteran's back disability caused increased absenteeism, but that he was on disability as a result of a stroke.  The July 2015 VA psychiatric examiner noted the Veteran reported he lost his job when his company shut down.  No VA examiner has had an opportunity to address the impact of both his service-connected disabilities on his employability.  As such, the Board finds that this matter should be remanded to afford him an opportunity to undergo another VA examination to assess the current extent and severity of his service-connected disabilities and an opinion as to whether they preclude him from securing a substantially gainful occupation.  

Prior to the above examination, any of the Veteran's contemporaneous and relevant outstanding treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his back disability and depressive disorder.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  

2.  Afford the Veteran an appropriate VA examination to determine the level of occupational impairment due to his service-connected disabilities.  

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either singularly or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is currently in effect for traumatic arthritis of the thoracolumbar spine and depressive disorder.)

The Veteran's file must be made available to the VA examiner for review and any opinions provided must be explained.  

3.  Then, readjudicate the issue on appeal, with consideration of whether the case should be referred to the VA's Director of Compensation for extra-schedular consideration.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




